BEAUCHAMP, Judge.
Appellant filed this, his application, with the District Court in Brown County, Texas, seeking to secure his release from the custody of the Sheriff of Brown County who held him by reason of a judgment of conviction in the County Court. That case has been appealed and affirmed, Tex.Crim. App., 246 S.W.2d 205, the mandate was issued and the Sheriff was holding him in obedience to the orders of this court.
The District Court had no jurisdiction to hear this application and thereby interfere with the mandates of this court. After the hearing proper order was entered refusing the relief prayed for and appeal was taken. The case is without merit. The judgment of the District Court is affirmed.
No motion for rehearing will be permitted to be filed in this cause.